internal_revenue_service department of the treasury significant index nos washington dc person to contact telephone number refer reply to t ep ra t a2 date dec o sec_2m in re plan t plan e - this letter is in response to your request dated date for rulings on behalf of plan t related to the creation of an excess_benefit_plan and its effect on plan t facts according to the facts as stated plan t is a multiemployer defined benefit pension_plan that is qualified under sec_401 of the internal_revenue_code code plan t has been in existence since date the contribution rate to fund plan t is established by the currently effective collective bargaining agreement between the union and the employers who maintain plan t because the maximum annual_benefit limitations of sec_415 of the code will limit benefits under plan t for at least some participants who will be retiring in the immediate future an excess_benefit_plan plan e has been created plan e will provide the benefits that a participant of plan t would have received except for the limitations of code sec_415 while plan e has-been established plan e has not received contributions and no benefits have been paid out from plan e plan e will not become effective and begin receiving contributions and paying benefits until favorable responses to the rulings requested herein are received from the internal_revenue_service service plan e is designed to provide ona nonqualified basis benefits in excess of those permitted to be paid_by plan t by reason of the limitations imposed by sec_415 the amount of the monthly payment that a participant of plan e will receive from plan e will be equal to the amount by which the participant’s monthly benefits from plan t have been reduced by reason of the limitations under code sec_415 additionally the amount to be paid to participants under plan e will be increased to reflect taxes due thereon under the federal_insurance_contributions_act fica o plan e is not expected to hold a significant amount of assets pursuant to the collective bargaining agreement the amount of benefits expected to be paid under plan e ina given month plus fica_taxes and administrative expenses will be remitted to the administrators of plan e each month no principal amounts or interest_income if any will be allowed to accumulate in the plan e trust thus the trust associated with plan e will merely act as a passthrough_entity for excess_benefit payments and related expenses the administrators of plan t will also act as the administrators of plan e thus a participant’s benefit under plan e is equal to the amount of the participant’s benefit under plan t’s benefit formula before limitation for sec_415 in excess of the benefit plan t can provide to the participant under sec_415 that is after limitation for sec_415 such amount is to be further increased to reflect the fica_taxes due on such amount so that the payments to be paid to a participant net of fica_taxes are the same amounts the participant would receive if the amounts were not subject_to fica_taxes to fund plan e the collective bargaining agreement will be amended the amendment to the applicable bargaining agreement subject_to receipt of a favorable response to the rulings requested herein will modify plan t's funding as follows first the collective bargaining agreement amendment will require that on a monthly basis a the administrator of plan t and plan e will calculate the amount necessary to pay plan e benefits for the following month b second the collective bargaining agreement amendment will require that the administrator of plan t deduct from the funds contributions for each hour worked received from employers the monies necessary to pay the aforementioned plan e benefits including fica_taxes on such benefits the monies necessary to pay plan e benefits will be submitted directly to plan e and thereupon paid directly to plan e participants c third the collective bargaining agreement amendment will require that all monies not paid to plan e will be contributed directly to plan t thus contributing employers will continue to submit the required employer contributions for each hour worked by each employee covered by the applicable collective bargaining agreement to the plan_administrator however per the terms of the amendment a portion of the funds o received by the plan t plan e administrator will be submitted to plan e and the remainder of the funds will be submitted to plan t the only contributions that will be allocated to plan e are those that are required to be allocated to plan e by the terms of the collective bargaining agreement this allocation will always occur before the funds are deposited in any plan t-account once contributions are received by plan t they cannot be shifted to plan e rulings requested based on the facts as stated the following rulings have been requested on behalf of plan t the establishment of pian e will not cause plan t to lose its qualified status under sec_401 a of the code - the proposed method of funding of plan e will not cause plan t to lose its qualified status under sec_401 of the code applicable law sec_3 of title i of the employee_retirement_income_security_act_of_1974 erisa provides that the term excess_benefit_plan means a plan maintained by an employer solely for the purpose of providing benefits for certain employees in excess of the limitations on contributions and benefits imposed by sec_415 of the code on plans to which that section applies without regard to whether the plan is funded to the extent that a separable part ofa plan as determined by the secretary of labor maintained by an employer is maintained for such purpose that part shall be treated as a separate pian that is an excess_benefit_plan sec_401 of the code provides that a qualified_plan must not provide for benefits or contributions that exceed the limitations of sec_415 sec_412 of the code provides minimum_funding standards that persion plans must satisfy sec_412 provides exceptions to the minimum_funding standards of sec_412 for certain plans sec_415 of the code provides limitations on benefits_and_contributions that may be provided under qualified_plans sec_415 provides limitations that qualified defined benefit plans must satisfy sec_415 provides in general that the annual_benefit a participant can receive under a qualified defined_benefit_plan must not exceed the lesser_of a specified dollar amount or percent of the participant's average compensation_for his high years the specified dollar amount effective date is dollar_figure sec_1 -1 b of the income_tax regulations provides that for purposes of that section a plan is a single_plan if and only if on an ongoing basis all of the plan assets are available to pay benefits to employees who are covered by the plan and their beneficiaries rationale code sec_401 provides that a qualified_plan must satisfy sec_415 sec_415 provides limitations that benefits provided under a qualified defined_benefit_plan must satisfy thus where a participant's benefit under plan t’s benefit formula exceeds the sec_415 limitation applicable to the participant adjusted as necessary for the commencement age and the form in which the benefit will be paid the participant's benefit under plan t must be limited reduced so that it does not exceed such limitation sec_3 of title of erisa provides that an excess_benefit_plan is a plan maintained by an employer solely for the purpose of providing benefits for certain employees in excess of the sec_415 limitation applicable to the employee without regard to whether the plan is funded plan e is intended to be an excess_benefit_plan under sec_3 of erisa sec_1 i -1 b of the regulations provides that a plan is a single_plan for purposes of that section if and only if all of the plan assets are available to pay benefits to participants and beneficiaries the assets of plan t are not available to pay benefits under plan e and assets of plan e are not available to pay benefits under plan t therefore plan t and plan e do not constitute a single_plan plan e is separate from plan t and provides benefits on a nonqualified basis that supplement the benefits that certain participants in plan t receive from plan t furthermore the benefit provided to a participant under plan e cannot be provided by plan t because it would cause the participant’s plan t benefit to exceed the limitations of sec_415 thus the establishment of plan e an excess_benefit_plan does not affect the qualified status of pian t the contribution rate for employers who sponsor plan t and plan e is established as part of the collective bargaining agreement in order to provide promised benefits under plan t and plan e amounts necessary to provide such benefits must be actuarially calculated additionally because plan t is a qualified defined_benefit_plan subject_to code sec_412 the contributions required to avoid a funding deficiency in plan t’s funding_standard_account for each plan_year must be actuarially calculated such actuarial calculations are independent of the contribution rate established by the collective bargaining agreement furthermore the minimum_funding requirements for plan t are independent of the amounts contributed to plan e thus the allocation s- of employer contributions to plan e pursuant to the collective bargaining agreement will not affect the qualified status of plan t note that in general whether or not a plan is qualified under sec_401 of the code is determined under the rules of sec_401 the proposed allocation of contributions to plan e will not by itself cause plan t to fail to satisfy sec_401 holdings the establishment of plan e will not cause plan t to lose its qualified status under sec_401 of the code the proposed method of funding of plan e will not cause plan t status under sec_401 of the code to lose its qualified - note that this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this letter does not consider the more general issue of plan t’s qualified status specifically whether plan t complies with all the code requirements for qualification this letter addresses only the impact if any of the adoption and funding of plan e on the purportedly otherwise qualified status of plan t additionally except as specifically ruled above no opinion is expressed regarding the subject transaction under any other provision of the code including the consequences to participants under sec_83 and sec_402 of the code moreover we express no opinion regarding the federal employment_tax aspects of the above-described transaction sincerely yours pathen lippend martin l pippins manager employee_plans actuarial group tax_exempt_and_government_entities_division of
